DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
2.	This instant Office Action is in response to Original Filing filed on 4/30/2020.
3.	Claims 1-30 are pending and subject to election/restriction requirement.

Notice 
4.	Attempts were made via telephone to contact the Applicant’s representative for example on 3/18/2022, however a generic voicemail system responded, but Examiner was unable to leave a message.

Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group
Claims
Drawn to:
CPC (search area)
1  (I) 
1-11 and 26-30
 A method of wireless communication performed by a user equipment (UE),
comprising: 


H04W72/042
H04L47/283
H04L47/56
2  (II) 
12-17
 A method of wireless communication performed by a user equipment (UE),
comprising: 
     receiving information that identifies a variable random access response (RAR) window start time; and
performing a random access procedure in accordance with the information that identifies the variable RAR window start time, wherein the variable RAR window start time identifies an earliest time at which a RAR can be transmitted to the UE.
H04W74/0833
H04W74/0866
H04W76/10
H04W74/00


18-25
A method of wireless communication performed by a base station (BS), comprising:
     determining at least one of:
a variable random access response (RAR) window start time,
a variable maximum quantity of slots for an index of a first slot of a physical random access channel (PRACH) occasion, or scheduling information related to one or more variable delays for an uplink transmission; and
transmitting, to a user equipment (UE), at least one of: information that identifies the RAR window start time,
information that identifies the variable maximum quantity of slots, or the scheduling information.
H04W74/0833
H04W74/008
H04W72/0446



2.	Inventions I, II, and III are distinct from each other because each group does not need the other group to function (See MPEP § 806.05(f)). 
Regarding Invention/Group I, the method is performed by a User Equipment (UE) delaying uplink transmission using scheduling information related to variable delays.
Regarding Invention/Group II, the method is performed by a User Equipment (UE) that identifies random access response (RAR) window start time and performing a random access procedure, the RAR window start time identifies earliest time for RAR. 
Regarding Invention/Group III, the method is performed by a Base Station determining RAR (random access response) window start time, slots for PRACH (physical random access channel) occasion or scheduling information relating to random access procedure, transmitting to a UE RAR window start time.
	When comparing Group I and Group II, the UE is performing different inventions. It is so because in Group I, the UE is delaying uplink transmission or communication with the network, but in Group II the UE is performing a Random Access procedure using start timing information. It is important to point to the fact that it is known knowledge to one skilled in the art that random access is a procedure in which the UE is creating a connection with the network. Therefore, in Group I the UE is already connected with the network while in Group II the UE is trying to get access or connection with network. As to Group III, the method is performed by a Base Station corresponding to a random access procedure and scheduling relating to random access procedure. Hence, Groups I, II, and III relate to multiple inventions.
	In summary, when comparing the different groups listed above there are multiple inventions being claimed Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper.

and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reason(s) apply:
(a)    the inventions require a separate status in the art in view of their different classification;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and
(d)    the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

4. 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAEL M ULYSSE/Primary Examiner, Art Unit 2477